Citation Nr: 0634547	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-03 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for a skin rash and hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Skin Rash

The veteran contends that he has a chronic skin disorder, 
which waxes and wanes, that initially began during service.  
He also asserts that his skin disorder is due to herbicide 
exposure during his Vietnam service.

Service medical records show that the veteran was 
hospitalized between June and July 1968 for a skin disease 
with multiple severe skin lesions, splenomegaly, adenopathy, 
and other systemic symptoms.  He was diagnosed with a severe 
pyoderma of the entire body with secondary fever, 
splenomegaly, and adenopathy.  The pyoderma was noted to most 
likely have been secondary to an underlying exfoliative 
dermatitis.  After over a month of treatment the veteran's 
lesions and other symptoms gradually disappeared.  An August 
1968 medical record indicates the veteran was doing well, 
although he still had itching and some lesions.  The March 
1970 separation examination noted that the veteran had a 
significant medical history for the skin disease, but noted 
that he had no problems with his skin at the time of 
separation.  May 1975 and February 1979 examinations 
performed for duty with the US Army Reserves show that the 
veteran's skin was normal.  A history of skin problems was 
noted on associated reports of medical history.  

The veteran and his wife assert that the veteran has had 
recurring skin problems since service.  A 2001 record 
indicates the veteran was diagnosed with contact dermatitis.  
An August 2002 dermatology follow-up note showed the 
veteran's reported history of flaking skin, with occasional 
heat bumps and blisters.  It was reported that no rash was 
present at that time.  In 2004, records were received showing 
treatment for skin problems.  These include private medical 
records of A. W., M.D., dated between 1996 and 2004, that 
show the veteran was treated on several occasions for 
pruritic and papular skin rashes possibly caused by various 
drugs and foods.  Contact dermatitis was diagnosed in March 
2004.

The veteran has never been afforded a VA examination to 
determine the nature and etiology of any current chronic skin 
disorders, including contact dermatitis.  In light of the 
documented treatment for skin problems during service, and 
the medical records showing skin problems as recently as 
March 2004, a new examination is indicated.  Prior to any 
examination, all outstanding records of pertinent medical 
treatment should be obtained and added to the claims file. 

Hypertension

The veteran maintains that his hypertension is a side effect 
of medication he received during service to treat his 
inservice skin problems.  In support of this contention, he 
submitted an article indicating that high blood pressure 
could be a side-effect of corticosteroids used to treat skin 
problems.  He and his representative also contend that 
hypertension is due to or aggravated by the veteran's 
service-connected diabetes mellitus.  The veteran has also 
submitted medical articles which appear to show a 
relationship exists between diabetes and hypertension.  

In February 2005, the veteran underwent a VA examination with 
the goal of ascertaining whether hypertension was secondary 
to his service-connected diabetes mellitus.  The VA examiner 
gave the opinion that the veteran's diabetes mellitus 
(diagnosed 24 years after his diabetes mellitus diagnosis) 
did not cause his hypertension.  The examination made no 
comment as to whether or not the veteran's diabetes mellitus 
aggravated the veteran's hypertension.  The Board notes that 
this same examiner opined that the veteran's diabetes 
mellitus accelerated and aggravated the course of his 
coronary artery disease (leading to service connection for 
such resultant disability).  The Board also points out that 
the VA examiner did not review the claims file prior to the 
examination.  Since the 2005 opinion as to causation was 
provided without review of the claims file, and since the 
opinion was silent as to whether the diabetes mellitus has 
aggravated the veteran's hypertension, a new examination and 
opinion is warranted.

Additionally, aside from the numerous medical journal 
articles submitted by the veteran in support of his claim, no 
definitive medical evidence is of record to indicate whether 
medication the veteran was provided for treating exfoliative 
dermatitis during service may have caused the veteran's 
hypertension, as he contends.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002) redefined VA's duty to assist the veteran in 
the development of a claim.  During the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim.  As this case is being remanded for 
other development, the RO should take the opportunity to 
ensure that the veteran has been provided with proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is fully complied 
with and satisfied with respect to the 
claims for service connection, to include 
a discussion of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
hypertension and skin problems.  After 
securing the necessary release, the RO 
should obtain any outstanding records of 
pertinent treatment.  

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the nature and etiology of any chronic 
skin disorder found.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
dermatologist.

Based on the examination and review of the 
record, the dermatologist should offer an 
opinion as to whether the veteran 
currently suffers from a chronic skin 
disorder.  For any chronic skin disorder 
diagnosed, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
a disorder is etiologically related to the 
any aspect of the veteran's period of 
service, including, specifically, the skin 
problems he was treated for during 
service.  The examiner should lay out an 
explanation of rationale supporting any 
opinion provided.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examining physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Based on the examination and review of the 
record (including medical articles 
submitted by the veteran), the physician 
should provide medical opinions as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's 
hypertension is due either to medication 
received for treating skin problems during 
service or to his diabetes mellitus.  
Should such opinions be in the negative, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's hypertension has been 
aggravated by the diabetes mellitus.  If 
aggravation is found, the examiner should 
identify the extent to which his 
hypertension has been aggravated by 
diabetes mellitus.  The examiner should 
lay out an explanation of rationale 
supporting any opinion provided.

For all opinions requested above, it would 
be helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate each of 
the issues on appeal (under all applicable 
theories of entitlement).  If any benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



